Citation Nr: 1126624	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  His decorations include the Purple Heart Medal and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office in Decatur Georgia that, in pertinent part, continued a noncompensable evaluation for the Veteran's service-connected headaches and continued an initial  30 percent evaluation for PTSD that was awarded in a January 2008 rating decision.  The Veteran filed a notice of disagreement with respect to these evaluations in March 2009.  In this notice of disagreement, the Veteran notified VA that he had moved to Florida and requested to have his claims file moved to the St. Petersburg RO.  The RO in St. Petersburg issued a statement of the case dated in November 2009.  The RO issued a supplemental statement of the case dated in June 2010, and  thereafter, the Veteran submitted a substantive appeal dated in June 2010.  The substantive appeal indicated that the Veteran only wished to appeal the headache issue.  

In this regard, the Board notes that the Veteran failed to file a timely substantive appeal with respect to his claim for a compensable evaluation for his service-connected headaches.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.  However, the Board notes that the RO issued a supplemental statement of the case dated in June 2010, after the November 2009 statement of the case.  The Veteran then filed his substantive appeal in June 2010 after receiving the June 2010 supplemental statement of the case.  As a result of the foregoing, the Board will accept the June 2010 substantive appeal, as the RO had taken action via the June 2010 supplemental statement of the case that indicated to the Veteran that his case was still on appeal . See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Additional evidence was submitted after the June 2010 supplemental statement of the case that was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304.  However, as the evidence is not relevant to the issued decided in this case, a remand is not required for initial AOJ consideration.  

Because the assigned evaluation of the Veteran's headache disability does not represent the maximum rating available, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Here, the Board notes that the medical evidence indicates that the Veteran is unemployed and that his unemployment may be due to his service-connected disabilities.  This matter is referred to the RO for appropriate disposition.


FINDING OF FACT

During the appeal period, the medical evidence indicates that the Veteran's headaches are manifested by prostrating attacks on average of once a month.


CONCLUSION OF LAW

The criteria for an increased evaluation to 30 percent, and no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an October 2007 letter, sent prior to the initial unfavorable AOJ decision, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The  letter also informed him of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, service treatment records, and private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was provided with a VA examination in March 2008 in order to adjudicate his pending claim.  The Board finds that the record is adequate for rating purposes and, as such, a remand for further development is not necessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating for headaches. 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration in this case; however, the evidence of record does not establish distinct time periods within the appellate period where the Veteran's service-connected disability resulted in symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case,"  Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

By rating action in July 1980, service connection was established for headaches and a noncompensable evaluation was assigned.  The rating decision indicated that the Veteran's headaches were a tension migraine variant.

The Schedule for Rating Disabilities does not include a disability specifically for headaches generally.  Therefore, the Veteran's headache disorder was rated analogous to migraine headaches under DC 8100, which provides for a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; 30 percent with characteristic prostrating attacks occurring on average of once a month over the last several months; 10 percent with characteristic prostrating attacks averaging one in two months over the last several months, and a noncompensable evaluation with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

During the Veteran's March 2008 QTC examination, the Veteran reported headaches described as severe pain in the center of the head.  When headaches occur, the Veteran indicated that he has to stay in bed and is unable to do anything.  He reported that he experiences headaches on average two times per week and that they last for approximately four hours.  His symptoms include photophobia, phonophobia, and pressure sensation.  These symptoms were noted to occur intermittently, as often as two times per week with each occurrence lasting for four hours.  The Veteran reported that he was unable to perform daily functions during flare-ups and has to stop activity until the pain subsides.  The Veteran indicated that he is not receiving any treatment for his headache condition.  Examination of the cranial nerves revealed normal findings and the Veteran's coordination was within normal limits.  Neurological examination of the upper and lower extremities was within normal limits.  The Veteran was diagnosed with headaches.  He was noted to have subjectively recurring headaches since a shrapnel injury to the eye, and objectively normal cranial nerve and head, ears, and nose examination.  

VA treatment records indicate that the Veteran continues to have headaches, but do not indicate regular treatment for this condition.  A February 2010, VA treatment note indicated that the Veteran reported that he has chronic headaches, sometimes twice a week and sometimes every two weeks, and has had them for years. 

Based on the foregoing and giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's current headache symptoms more nearly approximate a 30 percent evaluation in this case.  In order to warrant a 30 percent evaluation, the condition must be productive of characteristic prostrating attacks occurring on average of once a month over the last several months.  Here, the evidence indicates attacks up to two times per week that cause the Veteran to stop all activity for approximately four hours until the pain goes away.  The Veteran described symptoms including photophobia, phonophobia, and pressure sensation during his headaches.  However, the Veteran does not claim nor does the evidence of record show prolonged attacks productive of severe economic inadaptability during the appeal period, such as to warrant the award of a 50 percent rating.  Accordingly, an increased rating to 30 percent, and no higher, for headaches is warranted.

In view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the Veteran is entitled to staged ratings for his headaches.   However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the claim has the Veteran's disability been more or less disabling than is reflected in the evaluation assigned. 

The Board notes that the March 2008 VA examiner did not indicate that the examination of the Veteran was conducted with the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  As a result, the Board finds that that the findings regarding the Veteran's headache disability are not undermined by any failure to review the Veteran's claims file.  

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's headache disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's headache disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

In this case, the Board notes that the Veteran is unemployed.  However, even though the evidence indicates that the Veteran's headaches may affect his employability in that he sometimes cannot due daily activities during occurrences, the Veteran has not alleged and the medical evidence does not indicate that he is unemployable due to his headaches. 

As such, no further consideration of a TDIU based on headaches is warranted at this time.  


ORDER

An increased evaluation to 30 percent, and no greater, for headaches is granted, subject to VA laws and regulation concerning payment of monetary benefits. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


